It was incumbent upon the plaintiff, before he could recover the price of the organ, to show that he had performed the contract on his part, or that such performance had been waived or prevented by the defendant. *Page 487 
We deem it unnecessary to consider whether Falker had authority, as the agent for the defendant, to agree upon any modification of the terms of the original contract; or, if no original authority existed, whether the society ratified his assumed authority in that respect, so as to be bound by his acts.
We shall assume that the time for the performance of the contract was enlarged by an agreement binding upon the defendant, and that extra work was performed for which the plaintiff, if entitled to recover in the action, could claim additional compensation.
But an extension of the time for performance was not performance; and the plaintiff, in order to recover, was required to show a performance, by him, of the contract as modified, or that performance was excused in the same manner as if the action had been solely upon the original agreement.
It is clear, upon the evidence, that the organ was unfinished when it was taken from the synagogue of the defendant in July, 1865, by the plaintiff, acting as the agent for the purchaser on the foreclosure sale, and that it never, subsequently, came to the possession of the defendant.
The plaintiff acted upon the assumption that the title to the instrument was changed by that sale, and he took charge of and completed it as the agent for the purchaser.
If the consideration of the mortgage given to August Falker was money advanced by the society, and not by the mortgagee, the mortgage was nevertheless valid.
As to the plaintiff, it was founded upon a valuable consideration.
Whether August Falker held it for his own benefit or for the society, was a question between those parties, and in which the plaintiff had no interest.
The form of the security was assented to by the officers of the society, and the society ratified the transaction.
There is no foundation in the evidence for the assumption that the mortgages were given upon any oral agreement or understanding at variance with their legal effect.
In the view of the evidence most favorable to the plaintiff, *Page 488 
they were not given for money received by him as payment upon the contract, but in consideration of money advanced by the society upon his application, to enable him to finish the instrument, and upon his agreement to give security thereon by mortgage.
It is not improbable that the defendant, if the organ had been completed, would have allowed the money advanced to be applied upon the purchase-money, but no such agreement was made. The defendant was under no obligation to pay any part of the purchase-money until the organ was completed. Treating both mortgages as if made to the defendant, the case then is this: The plaintiff agreed to build an organ, to be paid for when completed; the vendee advanced money to enable him to finish it, to secure which the plaintiff gave mortgages on the unfinished instrument, payable at a specified time, or on demand; and default having been made in the condition of the mortgages, and the organ having been sold upon them, the plaintiff is allowed to recover on the contract to build it, as though it had been performed, on the ground that the defendant, by enforcing the contract on which the money was advanced, prevented performance by the plaintiff, and enabled a third person to acquire title to the property.
This recovery cannot be supported. The title to the organ, when the mortgages were given, was in the plaintiff. If, before this, he had sold it, or it had been taken on execution against him, the defendant could not have interfered.
The plaintiff, to procure means to enable him to perform his contract, made a conditional sale to the defendant; that his interest in the property might be wholly divested by his default, and the execution of the power of sale contained in the mortgage was a result contemplated by the parties and provided for by the contract.
The defendant had a legal claim for the reimbursement of the money advanced, when the debt became due. If the plaintiff had performed his promise to pay it, he would have been reinvested with the legal title to the organ, and upon *Page 489 
completing it, could have recovered of the defendant the compensation to which the contract entitled him.
To say that the defendant prevented performance, in any sense applicable to this case, by enforcing the mortgage security, is a misapplication of terms. The defendant did no more than the law and the contract authorized.
If the plaintiff has suffered loss, it is attributable to his own act or neglect, and not to any violation of legal duty on the part of the defendant.
The exception taken to the charge of the court raised the question we have considered, and the judgment should be reversed and a new trial granted.
All concurring, judgment reversed and new trial granted.